Title: To Thomas Jefferson from David Aston, 6 June 1807
From: Aston, David
To: Jefferson, Thomas


                        
                            Prison: Washington City6 June 1807
                        
                        The Petition of David Aston most respectfully sheweth—
                  That your Petitioner has been confined in the jail of Washington county in the District of Columbia since the day of July 1806—He was committed on a charge of attempting the life of Charles Jones, and was thereby convicted before the circuit court held for said county at its last January, term & was sentenced to three months imprisonment—fined   dollars & charged with all costs of prosecution—The term of your Petitioner’s imprisonment expired on the 19th of last April; but being unable to pay the costs of prosecution he is, and will be kept in jail till released by death, or your excellency’s Pardon.—
                  Your Petitioner does therefore most humbly entreat your Excellency will be pleased to remit all charges incurred by his prosecution—restore him to liberty, & the study of his whole future life shall be to deserve so great an act of grace in his favor—It may not be amiss to observe, that your petitioner has a wife & large family of children who are afflicted with sickness and all the accumulated evils attendant on extreme indigence—They have even to beg their bread in the streets, & your petitioner is as naked as he came into the world—Being a man of colour, & having no influential friend, to soothe or mitigate his sufferings he must patiently await your Excellencies own good time to set him free from a multitude of Sorrows—which he trusts will be ere long—& as in duty bound he will ever pray your petitioner &—
                        
                            For David Aston
                     
                        
                    
                     The undersigned Judges of the Circuit Court of the District of Columbia, being of opinion that the material facts stated in the written petition are true, respectfully recommend the petitioner to the mercy of the President of the United States.
                                          
                  
                            
                            W. Cranch
                     
                     N. Fitzhugh
                     
                     Allen B Duckett
                     
                     June 26. 1807.
                        
                  
                     Let a pardon issue
                     Th: Jefferson
                     
                     June 26. 07.
                  
               